Government Empls. Ins. Co. v Avanguard Med. Group, PLLC (2015 NY Slip Op 01412)





Government Empls. Ins. Co. v Avanguard Med. Group, PLLC


2015 NY Slip Op 01412


Decided on February 18, 2015


Appellate Division, Second Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on February 18, 2015
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Second Judicial Department

RUTH C. BALKIN, J.P.
THOMAS A. DICKERSON
JOHN M. LEVENTHAL
SHERI S. ROMAN, JJ.


2012-06819
 (Index No. 16313/11)

[*1]Government Employees Insurance Co., et al., appellants, 
vAvanguard Medical Group, PLLC, respondent.


Melito & Adolfsen, P.C., New York, N.Y. (Louis G. Adolfsen and S. Dwight Stephens of counsel), for appellants.
Abrams, Fensterman, Fensterman, Eisman, Formato, Ferrara & Einiger, LLP, New York, N.Y. (John Belesi and David Verschell of counsel), for respondent.

DECISION & ORDER
In an action for a judgment declaring that the plaintiffs are not required to reimburse the defendant for facility fees as payable first-party benefits under Insurance Law § 5102, the plaintiffs appeal, as limited by their brief, from so much of an amended order of the Supreme Court, Nassau County (Sher, J.), dated May 31, 2012, as denied their motion to stay certain related actions commenced against them by the defendant for reimbursement of facility fees as payable first-party benefits under Insurance Law § 5102 and to preliminarily enjoin the defendant from commencing any further actions against them to recover reimbursement for facility fees as payable first-party benefits under Insurance Law § 5102 pending hearing and determination of this action.
ORDERED that the appeal is dismissed as academic, without costs or disbursements.
In light of this Court's determination in a related appeal (see Government Employees Ins. Co. v Avanguard Med. Group, PLLC, _____ AD3d _____, [Appellate Division Docket No. 2013-02277; decided herewith]), the appeal in this case has been rendered academic.
BALKIN, J.P., DICKERSON, LEVENTHAL and ROMAN, JJ., concur.
ENTER:
Aprilanne Agostino
Clerk of the Court